United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-40531
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SERGIO ALANIS-GONZALES, also known as Adrian Mungia,

                                    Defendant-Appellee.

                       --------------------

           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 1:98-CR-645-ALL

                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, appointed to represent Sergio

Alanis-Gonzales (Alanis) on appeal has moved for leave to

withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Alanis has not responded to

counsel’s motion.

     Our independent review of the brief, the supplemental letter

brief, and the record discloses no nonfrivolous issue in this

appeal.   Accordingly, the motion for leave to withdraw is

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-40531
                               -2-

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.